Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 26(h)(4)(d): Form of Administrative Services Agreement dated April 28, 2008, by and among BlackRock Advisors, LLC and ING USA Annuity and Life Insurance Company and ReliaStar Life Insurance Company of New York. AMENDMENT TO THE ADMINISTRATIVE SERVICES AGREEMENT DATED APRIL 25, 2008 This AMENDMENT, dated as of , 2009 , is made to the Administrative Services Agreement dated April 25, 2008, (the Agreement) by and between BLACKROCK ADVISORS, LLC. (BAL) and ING USA ANNUITY AND LIFE INSURANCE COMPANY and RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK, each a life insurance company organized under the laws of the State of Iowa and New York, respectively (collectively, the Insurer). BAL and the Insurer shall be collectively known as the Parties. WHEREAS, the Parties wish to amend the Agreement as set forth herein. NOW, THEREFORE , the Parties hereby amend the Agreement as follows: 1. To include RELIASTAR LIFE INSURANCE COMPANY and SECURITY LIFE OF DENVER , each a life insurance company organized under the laws of the State of Connecticut, Minnesota and Colorado, respectively. 2. To delete Section 5 in its entirety and replace with the following: All notices, requests, demands and other communications hereunder shall be in writing and shall be deemed to have been duly given if delivered to the Insurer: to BAL: ING Americas BlackRock Advisors, LLC. U.S. Legal Services 40 East 52 nd Street 1475 Dunwoody Drive New York, NY 10022 West Chester, PA 19380 Attn: Anne Ackerley With a copy to: ING Americas U.S. Legal Services One Orange Way, C1S Windsor, CT 06095-4774 Attn: J. Neil McMurdie, Counsel And ING Investment Funds 520 Madison Avenue New York, NY 10022 Attn: Bebe Wilkinson, Head of Outside Funds 3. All other provisions contained in the Agreement shall remain in full force and effect. IN WITNESS WHEREOF , the Parties have caused this instrument to be executed as of the date first set forth above. BLACKROCK ADVISORS, LLC. RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK By: By: Name: Name: (Please print) (Please print) Title: Title: (Please print) (Please print) Date: Date: (Please print) (Please print) SECURITY LIFE OF DENVER INSURANCE RELIASTAR LIFE INSURANCE COMPANY COMPANY By: By: Name: Name: (Please print) (Please print) Title: Title: (Please print) (Please print) Date: Date: (Please print) (Please print) BLACKROCK VARIABLE SERIES FUNDS, BLACKROCK DISTRIBUTORS, INC. INC. By: By: Name: Name: (Please print) (Please print) Title: Title: (Please print) (Please print) Date: Date: (Please print) (Please print)
